IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 96-40388
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,


versus

ERNESTO G. MORALEZ, JR.;
BERTHA H. MORALEZ,

                                         Defendants-Appellants.


                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. C-95-CV-149
                       - - - - - - - - - -
                        February 20, 1997

Before SMITH, EMILIO M. GARZA, and PARKER, Circuit Judges.

PER CURIAM:*

     Ernesto and Bertha Moralez appeal the district court’s

judgment for the Government following bench trial awarding the

Government possession of the Moralezes’ property after a forced

sale of their property to the Government as partial payment of

the tax assessment owed by the Moralezes.     The Moralezes argue

for the first time on appeal that they did not receive proper

service of the notice of sale of their property as directed by 26


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                            No. 96-40388
                                - 2 -



U.S.C. § 6335.    This issue is reviewed for plain error.   See

Highlands Ins. Co. v. National Union Fire Ins. Co., 27 F.3d 1027,

1031-32 (5th Cir. 1994).

     The Government’s action of leaving the notice of public

auction sale at the Moralezes residence, the property in

question, complies with the requirements of § 6335(a) and (b).

26 U.S.C. § 6335(a) & (b); see also Reece v. Scoggins, 506 F.2d

967, 970-71 (5th Cir. 1975).    Also, the Government was not

required to send the seized property sale report to the Moralezes

after the sale, despite the Moralezes’ contention at trial that

the Government should have hand-delivered the document to them.

Skipwith v. Gover, 868 F. Supp. 400, 404 & n.3 (D. Mass. 1994).

     Because the Moralezes’ argument of error is wholly without

merit, their appeal is frivolous.    See Howard v. King, 707 F.2d

215, 219-20 (5th Cir. 1983).    Because the appeal is frivolous, it

is DISMISSED.    5th Cir. R. 42.2.

     We caution the Moralezes that any additional frivolous

appeals filed by them or on their behalf will invite the

imposition of sanctions.    To avoid sanctions, the Moralezes are

further cautioned to review all pending appeals to ensure that

they do not raise arguments that are frivolous.

     APPEAL DISMISSED.    SANCTION WARNING GIVEN.